NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 17a0683n.06

                                       Case No. 17-5329

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                     FILED
                                                                                Dec 11, 2017
                                                                            DEBORAH S. HUNT, Clerk
UNITED STATES OF AMERICA,                          )
                                                   )
       Plaintiff-Appellee,                         )
                                                   )       ON APPEAL FROM THE UNITED
v.                                                 )       STATES DISTRICT COURT FOR
                                                   )       THE MIDDLE DISTRICT OF
RONALD W. PAUL,                                    )       TENNESSEE
                                                   )
       Defendant-Appellant.                        )




       BEFORE: GIBBONS, COOK, and THAPAR, Circuit Judges.

       COOK, Circuit Judge. Ronald Paul pleaded no contest in Tennessee state court to one

count of rape. The judgment that effectuated the plea noted a special condition: “nor shall

defendant be required to comply w/ the sexual offender registry.” That condition occasions this

appeal from Paul’s conviction for violating federal sex-offender reporting requirements. Paul

maintains that when Tennessee absolved him of his state obligation to register, it also eliminated

his corresponding federal registration duty. Agreeing with the district court that the Tennessee

judgment did not excuse Paul from complying with federal registration requirements, we

AFFIRM.
Case No. 17-5329
United States v. Paul


                                       I. BACKGROUND

       “[T]o allow members of the public to adequately protect themselves and their children,”

Tennessee requires a “violent sexual offender” like Paul to register with the state promptly after

release from custody. Tenn. Code Ann. §§ 40-39-201(b)(2), 40-39-202(30)–(31) (defining a

“violent sexual offender” as one convicted of a “violent sexual offense,” which includes rape),

40-39-203(a)(1). Tennessee law requires that he thereafter (for life) provide in-person updates

both quarterly and within 48 hours of any address change. Tenn. Code Ann. §§ 40-39-203(a)(1),

40-39-204(b)(1), 40-39-207(g)(1)(B).

   A. Paul’s Registration History

       Following his release from custody, Paul registered as a sex offender at the Jackson

County Sheriff’s Office, despite the notation on his judgment. The registering officer testified

that she not only processed Paul’s initial registration but also that she explained Tennessee’s

registration requirements and gave Paul a copy, which he acknowledged by signing a form. He

continued to register a few times each year; eventually, he skipped several quarters and then

stopped registering entirely.

       All 12 registration forms Paul signed reiterated his Tennessee registration obligations.

The final form included specific notice of a duty to register under the federal Sex Offender

Registration and Notification Act (SORNA).

       Less than a month after Paul last registered, he traveled to the Philippines, and did not

return to the United States for over a year. When he returned to Tennessee for a five-week stay,

however, Paul failed to report or register a Tennessee address. For that failure, a grand jury

indicted him for violating SORNA. A jury later convicted him. Paul appeals, continuing to



                                              -2-
Case No. 17-5329
United States v. Paul


argue, as he has throughout this protracted litigation, that he should not have been prosecuted

and that dismissal was warranted.1

                                           II. ANALYSIS

        “We review de novo a district court’s denial of a motion to dismiss an indictment on

legal grounds.” United States v. Philp, 460 F.3d 729, 732 (6th Cir. 2006); see also United States

v. Felts, 674 F.3d 599, 602 (6th Cir. 2012) (statutory construction and constitutionality issues are

reviewed de novo).

   A. Applicable Law and Procedure

       SORNA requires sex offenders to inform authorities of where they live, work, and attend

school. See 34 U.S.C. § 20913(a). The Act “establishes a comprehensive national system for the

registration of [sex] offenders.” 34 U.S.C. § 20901.

       SORNA defines a sex offender as “an individual who was convicted of a sex offense”

and subjects such an offender to certain registration requirements. Id. § 20911(1). Paul pleaded

no contest in Tennessee to one count of rape, qualifying him as a “sex offender” under SORNA

and subjecting him to federal registration duties. Among its requirements, SORNA obligates sex

offenders to register “in each jurisdiction where the offender resides.” Id. § 20913(a).

   B. Paul’s Violation

       The government argues that the following statutory language justifies Paul’s conviction:

“Whoever . . . is required to register under [SORNA] . . . travels in interstate or foreign

commerce . . . and . . . knowingly fails to register or update a registration as required by

       1
         This case’s procedural history includes a mistrial, a jury trial, the denial of multiple
motions to dismiss, the grant of multiple motions in limine filed by the government, and an
appeal to a different panel of this court resulting in remand to consider intervening Supreme
Court precedent.


                                               -3-
Case No. 17-5329
United States v. Paul


[SORNA]; shall be fined . . . or imprisoned not more than 10 years, or both.”           18 U.S.C.

§ 2250(a).

          Paul “travel[ed]” internationally to the Philippines and failed to register the Tennessee

address where he resided for the five weeks after returning to the United States. The only

element Paul can dispute is whether he “knowingly” failed to register that address.

   C. Court Denies Dismissal and Grants Government’s Motion in Limine

          In practice, sex offenders register according to the requirements of their state of

residence; that registration also satisfies SORNA. The wrinkle here is the exemption language in

Paul’s Tennessee judgment. As Paul sees it, the special Tennessee condition eliminated all his

registration requirements, prompting him to seek dismissal of this SORNA-based case. The

district court denied dismissal, however, concluding that SORNA imposes a distinct federal duty

that Paul’s Tennessee judgment could not and did not release. The court also granted the

government’s pretrial motion to withhold from jury consideration the legal issue of whether

Paul’s Tennessee judgment excused him from SORNA’s reporting requirements.

          To conclude that SORNA required registration despite Tennessee excusing it,2 the district

court analyzed the language and legislative history of SORNA as well as case law—a task the

law assigns to judges, not to jurors. And though Paul wishes to cast this as a violation of his

Sixth Amendment rights, he cannot reasonably do so. The judge—as occurs in every trial—gave

the jury the law applicable to the case: that SORNA obligated Paul to register as a sex offender.

Whether he was guilty beyond a reasonable doubt remained in the jury’s hands. See United



          2
              We presume the validity of the exemption in the Tennessee judgment in deciding this
appeal.


                                                 -4-
Case No. 17-5329
United States v. Paul


States v. Gaudin, 515 U.S. 506, 513 (1995) (“[T]he judge must be permitted to instruct the jury

on the law and to insist that the jury follow his instructions.”).

        At trial, Paul conceded that he was “convicted of a qualifying sex offense that requires

him to register under [SORNA]” and that the records of his international travel were “true and

accurate.” In defense, he put before the jury the language from his Tennessee judgment, pressing

the jury to find that it showed that he did not knowingly violate SORNA. The jury returned a

guilty verdict.

    D. Paul’s Challenges

        Paul advances several theories for why he cannot be convicted under SORNA. He

generally targets aspects of SORNA’s operation as undercutting Tennessee’s state sovereignty.

That is, the way Paul assesses it, applying SORNA to him effectively invalidates the exemption

Tennessee meant to confer.

        He also argues that the federal registration requirement is “tie[d] . . . directly to the state

requirement,” such that only an individual who is required to register by his state of residence

may be prosecuted. In support of that theory, he points to SORNA’s requirement that a sex

offender register in the “jurisdiction” where he resides as presupposing an existing state

obligation. 34 U.S.C. § 20913(a). Paul suggests that three of our cases addressing SORNA

convictions of defendants who had also violated state registration requirements confirm his view.

See United States v. Harper, 502 F. App’x 447 (6th Cir. 2012) (per curiam); Felts, 674 F.3d 599

(6th Cir. 2012); United States v. Trent, 654 F.3d 574 (6th Cir. 2011).

        But Paul fails to appreciate the duality of the sex offender registration systems. Yes, a

sex offender’s SORNA obligations are coextensive with corresponding state registration

requirements. But SORNA imposes duties on all sex offenders, irrespective of what they may be

                                                 -5-
Case No. 17-5329
United States v. Paul


obliged to do under state law. As the government cogently argues, if Congress meant for sex

offenders’ SORNA requirements to depend on state registration requirements, the Act would

specifically say so. Like the government, we read SORNA to bind all individuals “convicted” of

sex offenses, not just those with corresponding state obligations. 34 U.S.C. § 20911(1).

        We have not interpreted SORNA otherwise. With this legislation, Congress sought to

create nationwide uniformity for sex offender registration and resolve inadequacies stemming

from the “patchwork of federal and 50 individual state registration systems.” United States v.

Kebodeaux, 133 S. Ct. 2496, 2505 (2013) (quoting Reynolds v. United States, 565 U.S. 432, 435

(2012)). The district court correctly denied Paul’s motions to dismiss.

    E. Paul’s Additional Arguments

        Full Faith and Credit

        Paul also argues that enforcing SORNA against him deprives his Tennessee judgment of

the full faith and credit it must be accorded under the Full Faith and Credit Clause of the

Constitution. U.S. Const. Art. IV § 1. To prevail, Paul would need to show that the Tennessee

judgment validly excused him from all registration requirements under both state and federal

law.   But nothing in the Tennessee judgment addressed Paul’s SORNA obligations.               The

Tennessee court meant to relieve him of “comply[ing] w/ the sexual offender registry,” not “any”

or “all” registries.

        Vague as Applied

        Paul additionally claims that SORNA is unconstitutionally vague as applied to his

situation because it requires him to go to a state office to register for federal purposes when his

Tennessee judgment specifically promised that he need not register there.            A statute is

unconstitutionally vague if it “fails to provide a person of ordinary intelligence fair notice of

                                               -6-
Case No. 17-5329
United States v. Paul


what is prohibited, or is so standardless that it authorizes or encourages seriously discriminatory

enforcement.” United States v. Williams, 553 U.S. 285, 304 (2008); see also United States v.

Blaszak, 349 F.3d 881, 888 (6th Cir. 2003).          Paul raises no cognizable challenge to the

constitutionality of SORNA as applied to him. See United States v. Lechner, 806 F.3d 869, 875

(6th Cir. 2015) (explaining that a defendant must show the statute was vague “as applied to his

particular case” (quoting United States v. Kernell, 667 F.3d 746, 750 (6th Cir. 2012))). He

highlights only his confusion about his requirements under his Tennessee judgment.              That

confusion, however, stems from the Tennessee judgment, rather than from SORNA.

       Nor can Paul credibly argue that he lacked notice of SORNA’s requirements. When he

last registered in 2009, the final page of his registration instructions included a section titled:

“Notification of Federal Duty to Register as a Sex Offender.”           This section included the

following details of his SORNA requirements:

       Under the Sex Offender Registration and Notification Act, a federal law, persons
       with sex offense convictions must register as a sex offender and keep their
       registration current in each jurisdiction (state or territory) in which they
       reside . . . . [C]onvicted sex offenders are required to notify the jurisdiction where
       they are required to register not later than three business days (48 hours under
       Tennessee law) after any change of name, residence, employment, or student
       status. Failure to comply with these obligations subjects the convicted offender to
       prosecution for failure to register or update their registration under federal law, 18
       U.S.C. § 2250, punishable by up to 10 years imprisonment, which may be
       independent of any additional state law violations.

On the registration form, Paul marked an “X” next to a line saying he “read and underst[oo]d the

requirements” and signed his name. He initialed the bottom of each instruction page. We find

that Paul had fair notice of SORNA’s registration requirements.




                                               -7-
Case No. 17-5329
United States v. Paul


       Tenth Amendment and Commandeering

       Paul alleges that his federal prosecution nullifies Tennessee’s police power in violation of

the Tenth Amendment. He claims that SORNA deprives Tennessee of the ability to decide who

must register in the state and that SORNA violates anti-commandeering principles by requiring

Tennessee to register him. See Printz v. United States, 521 U.S. 898, 935 (1997).

       Neither argument has merit. Again, Tennessee ostensibly relieved Paul of his registration

obligations under Tennessee law, nothing more. Paul acknowledges that SORNA is a valid

exercise of federal authority under the Spending Clause. See United States v. Stock, 685 F.3d
621, 626 (6th Cir. 2012) (citing South Dakota v. Dole, 483 U.S. 203, 207–12 (1987)) (finding

state action conditioned upon the receipt of federal funds valid); Felts, 674 F.3d at 606–08

(same). And Paul misidentifies the relevant actor. SORNA compels action by sex offenders, not

states. Stock, 685 F.3d at 626. Tennessee could have refused to accept Paul’s registration. In

that case, Tennessee would have had to forgo some federal funding and Paul would have had an

affirmative defense. See 18 U.S.C. § 2250(c) (excusing a SORNA violation if “uncontrollable

circumstances prevented . . . compl[iance],” the sex offender “did not contribute to the creation

of such circumstances in reckless disregard of the requirement to comply,” and the sex offender

“complied as soon as such circumstances ceased to exist”); Stock, 685 F.3d at 626 n.3; Felts, 674
F.3d at 607–08. But we are not presented with that scenario here.

                                  III.    CONCLUSION

       For these reasons, we AFFIRM.




                                               -8-